Fourth Court of Appeals
                               San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00419-CR

                                  Wilbert P. STEWART,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1993CR0145
                         Honorable Sid L. Harle, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on August 22, 2018.

                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court